Exhibit 10.1

SUBSCRIPTION AGREEMENT
 
UNITS
 
TO:                 VistaGen Therapeutics, Inc., a Nevada corporation, (the
“Corporation”)
 
RE:                 Purchase of Units of VistaGen Therapeutics, Inc.
 
Instructions:
Complete and sign this Subscription Agreement. Please be sure to initial the
appropriate “accredited investor” category in Box C.



 
A completed and originally executed copy of, and the other documents required to
be delivered with, this Subscription Agreement, must be delivered to the
following address:



Shawn K. Singh, JD
Chief Executive Officer
VistaGen Therapeutics, Inc.
343 Allerton Avenue
South San Francisco, CA 94080



(650) 577-3600
ssingh@vistagen.com



1. The undersigned (the “Subscriber”) hereby irrevocably subscribes for and
agrees to purchase from the Corporation the number of units of the Corporation
(“Units”) at the price and for the aggregate consideration set forth in Box A of
Section 6 below (the “Subscription Price”).  Each Unit will consist of (i) an
unsecured convertible promissory note (a “Note”) in the face amount of $50,000
bearing interest at a rate of ten percent (10.0%) per annum and maturing on the
earlier to occur of (a) March 31, 2015 (“Maturity”), or (b) the consummation of
either (y) an equity or equity-based public offering registered with the U.S.
Securities and Exchange Commission (“SEC”) or (z) an equity or equity-based
private financing, or series of such financing transactions, not registered with
the SEC, in each case resulting in gross proceeds to the Corporation of at least
$10.0 million prior to Maturity (a “Qualified Financing”); (ii) FIFTY THOUSAND
(50,000) shares of unregistered Common Stock of the Corporation (the “Shares”);
and (iii) a warrant to purchase FIFTY THOUSAND (50,000) shares of Common Stock
of the Corporation at a price of $0.50 per share through December 31, 2016 (each
warrant to purchase shares of Common Stock, a “Warrant”). The Subscription Price
for each Unit shall be $50,000. The Subscriber acknowledges that this
Subscription Agreement is subject to acceptance by the Corporation.  The
Corporation may also accept this Subscription Agreement in part.  The Company
agrees that if this Subscription Agreement is not accepted in full, any funds
related to the portion of this Subscription Agreement not accepted will be
promptly returned to the undersigned, without interest.
 
2. By executing this Subscription Agreement, the Subscriber represents, warrants
and covenants to the Corporation (and acknowledges that the Corporation is
relying thereon) that:
 
(a)  
it is authorized to consummate the purchase of the Units;

 
(b)  
it understands that the Note, the Shares, the Warrants and the Shares issuable
upon conversion of the Note or exercise of the Warrants (collectively, the
“Securities”) have not been and, except for the shares issuable upon automatic
conversion of the Note into the securities issued in the Qualified Financing, in
the event that the Qualified Financing is a registered public offering, will not
be registered under the Securities Act of 1933 (the “Securities Act”), or any
applicable state securities laws, and that the offer and sale of the Note, the
Shares and Warrants to it is being made in reliance on a private placement
exemption available under Section 4(a)(2) of the Securities Act and Rule 506 of
Regulation D under the Securities Act (“Regulation D”) to accredited investors
(“Accredited Investors”), as defined in Rule 501(a) of Regulation D;

 

 
 

--------------------------------------------------------------------------------

 



(c)  
it has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of its investment in the Units and is
able to bear the economic risks of, and withstand the complete loss of, such
investment;

 
(d)  
it is an Accredited Investor acquiring the Units for its own account or, if the
Units are to be purchased for one or more accounts (“Investor Accounts”) with
respect to whom it is exercising sole investment discretion, each such investor
account is an Accredited Investor on a like basis.  In each case, the
undersigned has completed Box C of Section 6 to indicate under which category of
Rule 501(a) the investor qualifies as an Accredited Investor;

 
(e)  
it is not acquiring the Units with a view to any resale, distribution or other
disposition of the Units in violation of federal or applicable state securities
laws, and, in particular, it has no intention to distribute either directly or
indirectly any of the Units in the U.S. or to U.S. persons; provided, however,
that the holder may sell or otherwise dispose of any of the Units pursuant to
registration thereof under the Securities Act and any applicable state
securities laws or pursuant to an exemption from such registration requirements;

 
(f)  
in the case of the purchase by the Subscriber of the Units as agent or trustee
for any other person, the Subscriber has due and proper authority to act as
agent or trustee for and on behalf of such beneficial purchaser in connection
with the transactions contemplated hereby;

 
(g)  
it is not purchasing the Units as a result of any general solicitation or
general advertising (as those terms are used in Regulation D under the
Securities Act), including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

 
(h)  
it understands that the Securities are “restricted securities” as defined in
Rule 144(a)(3) under the Securities Act and agrees that if it decides to offer,
sell or otherwise transfer the Securities, such Securities may be offered, sold
or otherwise transferred only (A) to the Corporation, (B) outside the U.S. in
accordance with Rule 904 of Regulation S under the Securities Act, (C) within
the U.S. or to or for the account or benefit of a U.S. Person in accordance with
an exemption from the registration requirements of the Securities Act and all
applicable state securities laws, (D) in a transaction that does not require
registration under the Securities Act or any applicable U.S. state securities
laws or (E) pursuant to an effective registration statement under the Securities
Act, and in each case in accordance with any applicable state securities laws in
the U.S. or securities laws of any other applicable jurisdiction; provided that
with respect to sales or transfers under clauses (C) or (D), only if the holder
has furnished to the Corporation a written opinion of counsel, reasonably
satisfactory to the Corporation, prior to such sale or transfer;

 
(i)  
it has been independently advised as to the applicable holding period and resale
restrictions with respect to trading imposed in respect of the Securities, by
securities legislation in the jurisdiction in which it resides or to which it is
otherwise subject, and confirms that no representation has been made respecting
the applicable holding periods for the Securities and is aware of the risks and
other characteristics of the Securities and of the fact that the undersigned may
not be able to resell the Securities except in accordance with applicable
securities legislation and regulations;

 
(j)  
no person has made to the Subscriber any written or oral representations:

 
(i)  
that any person will resell or repurchase any of the Securities;

 
(ii)  
that any person will refund the purchase price of the Securities; or

 
(iii)  
as to the future price or value of any of the Securities;

 

 
 

--------------------------------------------------------------------------------

 



(k)  
it understands and acknowledges that certificates representing the Note, the
Shares and the Warrants shall bear the following legend or another legend of
substantially similar substance:

 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE
SECURITIES LAWS.  THE HOLDER HEREOF, BY PURCHASING THESE SECURITIES, AGREES FOR
THE BENEFIT OF THE CORPORATION, THAT THESE SECURITIES MAY BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO THE CORPORATION, (B) OUTSIDE THE
U.S. IN ACCORDANCE WITH REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE
WITH AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, (D) IN ANOTHER TRANSACTION
THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE
STATE SECURITIES LAWS, OR (E) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT, AND, IN THE CASE OF (C) AND (D), THE SELLER FURNISHES
TO THE CORPORATION A WRITTEN OPINION OF COUNSEL OF RECOGNIZED STANDING IN FORM
AND SUBSTANCE SATISFACTORY TO THE CORPORATION TO SUCH EFFECT.”
 
(l)  
it consents to the Corporation making a notation on its records or giving
instructions to any transfer agent of the Shares in order to implement the
restrictions on transfer set forth and described herein;

 
(m)  
the office or other address of the undersigned at which the undersigned received
and accepted the offer to purchase the Units is the address listed in Box B of
Section 6 below;

 
(n)  
if required by applicable securities laws, regulations, rule or order or by any
securities commission, stock exchange or other regulatory authority, it will
execute, deliver and file, within the approved time periods, all documentation
as may be required thereunder, and otherwise assist the Corporation in filing
reports, questionnaires, undertakings and other documents with respect to the
issuance of the Units;

 
(o)  
this subscription agreement has been duly and validly authorized, executed and
delivered by and constitutes a legal, valid, binding and enforceable obligation
of the Subscriber; and

 
(p)  
it is not an affiliate (as defined in Rule 144 under the Securities Act) of the
Corporation and is not acting on behalf of an affiliate of the Corporation.

 
3. By executing this Subscription Agreement, the Corporation represents,
warrants and covenants to the Subscriber (and acknowledges that the Subscriber
is relying thereon) that:
 
(a)  
Incorporation. The Company has been duly incorporated and is validly existing
and in good standing under the laws of the state of Nevada, with full corporate
power and authority to own, lease and operate its properties and to conduct its
business as currently conducted, and is duly registered and qualified to conduct
its business and is in good standing in each jurisdiction or place where the
nature of its properties or the conduct of its business requires such
registration or qualification, except where the failure to register or qualify
would not have a Material Adverse Effect. For purposes of this Agreement,
“Material Adverse Effect” shall mean any material adverse effect on the
business, operations, properties, prospects, or financial condition of the
Company and its subsidiaries and/or any condition, circumstance, or situation
that would prohibit or otherwise materially interfere with the ability of the
Company to perform any of its obligations hereunder or under any of the
Securities.

 

 
 

--------------------------------------------------------------------------------

 



(b)  
Authorization of Securities. The Securities have been duly authorized by all
necessary corporate action and, when paid for or issued in accordance with the
terms hereof, the Securities shall be validly issued, fully paid and
non-assessable, free and clear of all liens, encumbrances and rights of refusal
of any kind.

 
(c)  
Execution; Binding Agreement. This Agreement and the Securities have been duly
authorized, validly executed and delivered on behalf of the Company and are
valid and binding agreements and obligations of the Company enforceable against
the Company in accordance with its terms, subject to limitations on enforcement
by general principles of equity and by bankruptcy or other laws affecting the
enforcement of creditors' rights generally, and the Company has full power and
authority to execute and deliver the Agreement and the Securities and to perform
its obligations hereunder and thereunder.

 
(d)  
No Conflicts. The execution and delivery of the Agreement and Securities and the
consummation of the transactions contemplated by this Agreement and the
Securities, will not (i) conflict with or result in a breach of or a default
under any of the terms or provisions of, (A) the Company's certificate of
incorporation or by-laws, or (B) of any material provision of any indenture,
mortgage, deed of trust or other material agreement or instrument to which the
Company is a party or by which it or any of its material properties or assets is
bound, (ii) result in a violation of any provision of any law, statute, rule,
regulation, or any existing applicable decree, judgment or order by any court,
federal or state regulatory body, administrative agency, or other governmental
body having jurisdiction over the Company, or any of its material properties or
assets or (iii) result in the creation or imposition of any material lien,
charge or encumbrance upon any material property or assets of the Company or any
of its subsidiaries pursuant to the terms of any agreement or instrument to
which any of them is a party or by which any of them may be bound or to which
any of their property or any of them is subject except in the case of clauses
(i)(B), (ii) or (iii) for any such conflicts, breaches, or defaults or any
liens, charges, or encumbrances which would not have a Material Adverse Effect.

 
(e)  
No Solicitation. The Company represents that it has not paid, and shall not pay,
any commissions or other remuneration, directly or indirectly, to any third
party for the sale of the Securities.  There are no brokers or other fees due
with respect to the sale of the Securities.

 
(f)  
Warrant and Other Adjustments; Consents.  The Company acknowledges and agrees
that the transactions contemplated hereby may cause adjustments (including
warrant shares numbers) to the common stock purchase warrants issued to Platinum
Long Term Growth VII, LLC (“Platinum”) pursuant to that certain Note Exchange
and Purchase Agreement, dated as of October 12, 2012 (the “2012 Purchase
Agreement”), to the extent not otherwise previously adjusted.  The Company
further acknowledges and agrees that the consent of Platinum for the incurrence
of indebtedness to Platinum hereunder shall not be deemed to constitute the
consent of Platinum to any other indebtedness, which consent is required
pursuant to the Subscription Agreement and the indebtedness issued thereby.

 
(g)  
Material Disclosure.  No representation, warranty or statement contained in this
Section 3 or any disclosure furnished by the Company pursuant to this Agreement
or pursuant to its filings with the Securities and Exchange Commission contains
or will contain at closing hereunder any untrue statement of material fact or
omits or will omit at such closing to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading.

 
4. Each party acknowledges that the representations and warranties and
agreements contained herein are made by it with the intention that they may be
relied upon by the other party for purposes of consummating the transactions
contemplated hereby, and shall be deemed made as of the date hereof and as of
the date of consummation of the transactions made hereby, which representations
shall survive such consummation.
 

 
 

--------------------------------------------------------------------------------

 



5. The contract arising out of the acceptance of this subscription by the
Corporation shall be governed by and construed in accordance with the laws of
the State of California and represents the entire agreement of the parties
hereto relating to the subject matter hereof.
 
6. The Company shall reimburse Platinum for its reasonable legal fees and
expenses incurred hereunder or in connection herewith, which shall not exceed
$3,500 and which may be deducted from the purchase price for the Units delivered
hereunder.  Each party shall be entitled to rely on delivery of a facsimile copy
of this subscription agreement, which may be executed in counterparts.
 

 
 

--------------------------------------------------------------------------------

 



7. SUBSCRIPTION PARTICULARS
 
BOX A
 
Particulars of Purchase of Units
 
 
Number of Units subscribed for:
             
Subscription Price ($50,000 X number of Units)
           




 
 

--------------------------------------------------------------------------------

 











BOX B
 
Subscriber Information
 
 
Name
             
Street Address
                     
City and State
             
Zip Code
             
Contact Name
                     
Phone No.
             
E-mail Address
           


 
 

--------------------------------------------------------------------------------

 
 
BOX C




Accredited Investor Status




The Subscriber represents and warrants that it is an “accredited investor”, as
defined in Rule 501(a) under the Securities Act, by virtue of satisfying one or
more of the categories indicated below (please write your initials on the line
next to each applicable category):
 

☐      Category  1.
A bank, as defined in section 3(a)(2) of the Securities Act.
 
 
A savings and loan association or other institution, as defined in section
3(a)(5)(A) of the Securities Act, whether acting in its individual or fiduciary
capacity.
 
 
A broker or dealer registered pursuant to section 15 of the Securities Exchange
Act of 1934.
 
 
An insurance company as defined in section 2(a)(13) of the Securities Act.
 
 
An investment company registered under the Investment Corporation Act of 1940 or
a business development company as defined in section 2(a)(48) of that Act.
 
 
A Small Business Investment Corporation licensed by the U.S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958.
 
 
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000.
 
 
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors.
 
☐
Category 2.
Any private business development company as defined in section 202(a)(22) of the
Investment Advisers Act of 1940.
 
☐
Category 3.
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, a Massachusetts or similar business trust, or a partnership, not
formed for the specific purpose of acquiring the Shares, with total assets in
excess of $5,000,000.
 
☐
Category 4.
A director or executive officer of the Corporation.
 
☐
Category 5.
A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of this purchase exceeds $1,000,000, excluding the
value of the person’s primary residence, if any.
 
☐
Category 6.
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year.
 
☐
Category 7.
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) of Regulation D under the U.S.
Securities Act.
 
☐
Category 8.
An entity in which each of the equity owners is an accredited investor.



8. A certified check or bank draft in the amount of the Subscription Price as
set forth in Box A of Section 6 above, accompanies this Subscription Agreement.
 
SIGNATURE OF SUBSCRIBER
 
Signature of Subscriber (on its own behalf and, if applicable, on behalf of each
person for whom it is contracting hereunder):



         
(Full Name of Subscriber)
 
 
 
 
(Authorized Signature)
 
 
 
 
(Name and Official Capacity, if applicable)

 
ACCEPTANCE BY CORPORATION


The Corporation hereby accepts the above subscription as of this ______ day of
April 2014.


VistaGen Therapeutics, Inc.



     
Shawn K. Singh, JD, Chief Executive Officer


